In an action, inter alia, for specific performance of a contract for the sale of real property, the defendant appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated May 18, 1988, which denied its motion for summary judgment dismissing the complaint.
*448Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there are triable issues of fact which preclude the granting of summary judgment in favor of the defendant. Mangano, P. J., Lawrence, Rubin and Balletta, JJ., concur.